Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, which is effective as of September 30, 2012 (the “Effective
Date”), is made by and between Visteon Corporation, a Delaware corporation (the
“Company”) and Timothy D. Leuliette (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel;

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders;

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

WHEREAS, the Executive has entered into an employment agreement with the Company
of even date herewith (the “Employment Agreement”) pursuant to which the parties
agreed to enter into this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the Effective
Date and shall continue in effect thereafter until terminated by a resolution
adopted by a majority of the Board, provided that:

(A) No termination by such resolution of the Board will be effective until the
date specified by the Board in the resolution (a “Board Specified Termination
Date”), which date may not be earlier than two years after the date on which the
resolution is adopted;

(B) If a Change in Control occurs before a Board Specified Termination Date has
occurred, the Term of this Agreement shall continue at least through the second
anniversary of the first such Change in Control to so occur; and

(C) No termination of this Agreement shall reduce or terminate the Executive’s
right to receive, or continue to receive, any payments or benefits that became
payable with respect to a termination of the Executive’s employment that
occurred before the effective date of the termination of this Agreement.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 9.1 hereof, no
Severance Payments shall be payable under this Agreement unless there shall have
been (or, under the terms of the second sentence of Section 6.1 hereof, there
shall be deemed to have been) a termination of the Executive’s employment with
the Company following a Change in Control and during the Term. This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Executive and the
Company, the Executive shall not have any right to be retained in the employ of
the Company.

4. The Executive’s Covenants.

4.1 The Executive agrees that, subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control during the Term, the
Executive will remain in the employ of the Company until the earliest of (i) a
date which is six months from the date of such Potential Change of Control,
(ii) the date of a Change in Control, (iii) the date of termination by the
Executive of the Executive’s employment for Good Reason or by reason of death,
Disability or Retirement, or (iv) the termination by the Company of the
Executive’s employment for any reason.



--------------------------------------------------------------------------------

4.2 The Executive agrees that, during the Term and for a period of twelve months
after a termination of the Executive’s employment following a Change in Control
under circumstances entitling the Executive to payments and benefits under
Section 6 hereof, the Executive will not, without the prior written consent of
the Chairman of the Board or the Chief Executive Officer of the Company,
(i) engage in or perform any services of a similar nature to those performed by
the Executive at the Company for any other corporation or business which is
primarily engaged in the design, manufacture, development, promotion or sale of
climate, instrument and door panels or electronic components for the automotive
industry within North America, Latin America, Asia, Australia or Europe in
competition with the Company or any of the Company’s subsidiaries or Affiliates,
or any joint ventures to which the Company or any of the Company’s subsidiaries
or Affiliates are a party (“Competing Business”), (ii) otherwise engage in any
Competing Business, including, without limitation, by diverting or attempting to
divert from the Company, or any of its subsidiaries or affiliates, any business
whatsoever, by influencing or attempting to influence, or soliciting or
attempting to solicit any of the customers of the Company or any of its
subsidiaries or affiliates (or any potential customers with whom the Company or
any of its subsidiaries or affiliates had business contact in the preceding
year) with whom Executive may have dealt at any time during his employment by
Company, or concerning whom Executive obtained information described in
Section 4.3 through his employment with the Company; (iv) recruit, solicit,
hire, attempt to hire or assist any other person to hire any employee of the
Company or any of its subsidiaries or affiliates or any person who was an
employee of any of the foregoing in the six months preceding Executive’s Date of
Termination, or solicit or encourage any employee of any of the foregoing to
terminate employment; or (v) otherwise assist any person in any way to do, or
attempt to do, anything prohibited by the foregoing.

4.3 During the Term and thereafter, the Executive will not (other than in the
regular course and in furtherance of the Company’s business) divulge, furnish or
make available to any person any confidential knowledge, information or
materials, whether tangible or intangible, regarding proprietary matters
relating to the Company, including, without limitation, trade secrets, customer
and supplier lists, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition or
disposition plans, new personnel employment plans, methods of manufacture,
technical processes, designs and design projects, inventions and research
projects and financial budgets and forecasts of the Company except
(a) information which at the time is available to others in the business or
generally known to the public other than as a result of disclosure by the
Executive not permitted hereunder, and (b) when required to do so by a court of
competent jurisdiction, by any governmental agency or by any administrative body
or legislative body (including a committee thereof) with purported or apparent
jurisdiction to order the Executive to divulge, disclose or make accessible such
information.

4.4 The Executive agrees that the Executive will not at any time make, publish
or communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses, or any of its employees, officers, members of its Board and existing
and prospective customers, suppliers, investors and other associated third
parties. The Company agrees that neither the Company through any public
statement nor any of its members of the Board or officers will at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Executive or his businesses. The obligation set forth in this Section 4.4 does
not, in any way, restrict or impede the Executive or the Company (including its
members of the Board and officers) from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Executive
shall promptly provide written notice of any such order, applicable to him, to
the Board and to the Company’s General Counsel.

5. Compensation Other Than Severance Payments.

5.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay to the Executive an amount that when added to the amount paid to the
Executive under the Company’s short-term and/or long-term disability plans, will
result in the Executive receiving his full salary at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any other compensation or benefit
plan, program or arrangement maintained by the Company during such period, until
the Executive’s employment is terminated by the Company for Disability.

5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

5.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.



--------------------------------------------------------------------------------

6. Severance Payments.

6.1 If the Executive’s employment is terminated on or within two years following
a Change in Control, other than (i) by the Company for Cause, (ii) by reason of
death or Disability, or (iii) by the Executive without Good Reason, the Company
shall pay the Executive the amounts, and provide the Executive the benefits,
described in this Section 6.1 (“Severance Payments”), and Section 6.2, in
addition to any payments and benefits to which the Executive is entitled under
Section 5 hereof. For purposes of this Agreement, the Executive’s employment
shall be deemed to have been terminated following a Change in Control by the
Company without Cause or by the Executive with Good Reason, if (a) the
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control, or
(b) the Executive terminates his employment for Good Reason prior to a Change in
Control (whether or not a Change in Control ever occurs) and the circumstance or
event which constitutes Good Reason occurs at the request or direction of such
Person. Notwithstanding any other provision of this Agreement to the contrary,
the Severance Payments shall be payable to the Executive if and only if the
Executive signs and does not revoke a release of claims agreement in a form
provided by the Company (the “Release”), and the Release becomes effective and
irrevocable no later than the 60th day following the Date of Termination. If
these conditions are not satisfied, then Executive will forfeit any right to the
Severance Payments. To become effective and irrevocable, the Release must be
executed by the Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without Executive having revoked the
Release.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive,
on the first day of the seventh month following the month in which occurs the
Executive’s Separation from Service, a lump sum severance payment, in cash,
equal to two and one half times the sum of (i) the Executive’s base salary as in
effect immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target annual bonus pursuant
to any annual bonus or incentive plan maintained by the Company in respect of
the fiscal year in which occurs the Date of Termination or, if higher, the
fiscal year in which occurs the first event or circumstance constituting Good
Reason. The amount payable pursuant to this Section 6.1(A) shall be in lieu of
any cash severance or salary continuation benefit payable to the Executive under
any other plan, policy or program of the Company or any of its Affiliates (for
which the Executive shall be deemed ineligible if amounts are payable hereunder)
or any written employment agreement between the Executive and the Company or any
of its Affiliates.

(B) Subject to the limitations specified below in this Section 6.1(B), for the
18 month period immediately following the Date of Termination, the Company shall
arrange to provide the Executive and his dependents life, accident and health
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason. The Company will provide these life and accident
insurance benefits at no greater cost to the Executive than the cost to the
Executive immediately prior to the date or occurrence specified in the first
sentence of this Section 6.1(B). The Company will either pay directly, or
reimburse the Executive for, the entire cost otherwise payable by the Executive
for these health insurance benefits. Unless the Executive consents to a
different method (after taking into account the effect of such method on the
calculation of “parachute payments” pursuant to Section 6.2 hereof), such life,
accident and health insurance benefits shall be provided through a third-party
insurer and the premiums for that insurance (to the extent paid directly by the
Company or reimbursed by the Company to the Executive) will be included in the
Executive’s income for tax purposes to the extent required by applicable law.
The Company may withhold from any such direct payment or reimbursement an amount
sufficient to cover the amount of required withholding. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive by another employer during the 18 month period following the
Executive’s termination of employment (and any such benefits received by or made
available to the Executive shall be reported to the Company by the Executive);
provided, however, that the Company shall reimburse the Executive for the
excess, if any, of the cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason. Notwithstanding anything in this Section 6.1(B) to the contrary, with
respect to the first six months following the Executive’s Separation from
Service, if the premiums payable by the Company for group term life insurance on
the Executive’s life exceeds the amount of the “limited payments” exemption set
forth in Section 1.409A-1(b)(9)(v)(B) of the Income Tax Regulations (or any
successor provision thereto), then, to the extent required in order to comply
with Code Section 409A, the Executive, in advance, shall pay to the Company an
amount equal to the premiums for any such life insurance policy, other than with
respect to life insurance coverage to which the Executive would be entitled
independent of this Agreement. Promptly following the end of such six month
period, the Company will make a cash payment to the Executive equal to the
difference between the aggregate amount paid by the Executive for such coverage
and the amount that the Executive would have paid for such life insurance
coverage if such cost had been determined pursuant to this Section 6.1(B) other
than the preceding sentence.



--------------------------------------------------------------------------------

(C) Unless payable to the Executive under the terms of any annual incentive
plan, the Company shall pay to the Executive, on the first day of the seventh
month following the month in which occurs the Executive’s Separation from
Service, a lump sum amount, in cash, equal to the sum of (i) any unpaid annual
bonus which has been allocated or awarded to the Executive for a completed
fiscal year preceding the Date of Termination under any such plan and which, as
of the Date of Termination, is contingent only upon the continued employment of
the Executive to a subsequent date, and (ii) a pro rata portion of the annual
bonus awarded to the Executive for the fiscal year in which the Date of
Termination occurs, calculated by multiplying the award that the Executive would
have earned on the last day of the fiscal year, assuming the achievement, at the
target level, of the individual and corporate performance goals established with
respect to the annual bonus, by the fraction obtained by dividing the number of
days during such fiscal year through the Date of Termination by 365.
Notwithstanding the forgoing, if and to the extent the Executive had elected to
defer receipt of any such unpaid annual bonus, and if the Executive’s deferral
election is irrevocable as of the Date of Termination for purposes of Code
Section 409A, the amount calculated above shall be credited to the Executive’s
account under the applicable deferred compensation plan in lieu of being
distributed directly to the Executive.

(D) The benefits then accrued by or payable to the Executive under the Company’s
2010 Supplemental Executive Retirement Plan, 2010 Pension Parity Plan, Savings
Parity Plan or any successor to any such plan, and the benefits then accrued by
or payable to the Executive under any other nonqualified plan providing
supplemental retirement or deferred compensation benefits shall become fully
vested as of the Date of Termination notwithstanding any eligibility conditions
that would otherwise apply with respect to such benefits and the benefit, as so
vested, will be paid in accordance with the terms of the applicable plan or
program.

(E) The Company shall reimburse the Executive for expenses incurred for
outplacement services suitable to the Executive’s position for a period of
twelve months following the Executive’s Separation from Service (or, if earlier,
until the first acceptance by the Executive of an offer of employment) in an
amount not exceeding $50,000.

6.2 Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive in connection
with a Change in Control or the termination of the Executive’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (all such
payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) would be subject (in whole or part), to the Excise Tax,
the Total Payments shall be reduced to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments).

(A) The reduction of Total Payments under this Section 6.2, if applicable, shall
be made by first reducing any Total Payments due under Section 6.1(A) hereof,
and then any Total Payments due under Section 6.1(C) hereof, and then any Total
Payments due under Section 6.1(E) hereof, and then any other Total Payments due
in the following order: (i) reduction of cash Total Payments, (ii) cancellation
of accelerated vesting of performance-based equity awards (based on the reverse
order of the date of grant), (iii) cancellation of accelerated vesting of other
equity awards (based on the reverse order of the date of grant), and
(iv) reduction of any other Total Payments due to the Executive (with benefits
or payments in any group having different payment terms being reduced on a
pro-rata basis).

(B) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor (A) does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) or (B) constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

(C) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

6.3 The payments provided in subsections (A) and (C) of Section 6.1 hereof shall
be made on the first day of the seventh month following the month in which
occurs the Executive’s Separation from Service. At the time that payments are
made under this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).



--------------------------------------------------------------------------------

6.4 The Company also shall reimburse the Executive for all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment (provided
that the Executive prevails on at least one material claim disputed by the
Company), in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement (provided that the Executive prevails on at least one
material claim disputed by the Company) or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder. Such payments shall be made
within five business days after delivery of the Executive’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, or if required in order to comply with
Section 409A of the Code, the first day of the seventh month following the month
in which occurs the Executive’s Separation from Service; provided that no
reimbursement pursuant to this Section 6.4 shall be made later than the end of
the calendar year following the calendar year in which such fee or expense was
incurred.

7. Termination Procedures.

7.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail.

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 30 day period), and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than 30 days (except in the case of a termination for Cause), and, in the
case of a termination by the Executive, shall not be less than ten days nor more
than 60 days, respectively, from the date such Notice of Termination is given).

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, the amount of
any payment or benefit provided for in this Agreement (other than Section 6.1(B)
hereof) shall not be reduced by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

9. Successors; Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. If the
successor to all or substantially all of the business and/or assets of the
Company arises in connection with a transaction that constitutes a Change in
Control Event (as defined for purposes of Code Section 409A), the failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date of the Change
in Control Event (as defined for purposes of Code Section 409A) shall be deemed
the Date of Termination. If the successor to all or substantially all of the
business and/or assets of the Company arises in connection with a transaction
that does not constitute a Change in Control Event (as defined for purposes of
Code Section 409A), the failure of the Company to obtain such assumption and
agreement prior to the effectiveness of such succession shall be a breach of
this Agreement and, following the Executive’s Separation from Service, shall
entitle the Executive to Compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to hereunder if the Executive
were to terminate the Executive’s employment for Good Reason after a Change in
Control.



--------------------------------------------------------------------------------

9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown as the Executive’s home address in the books and
records of the Company and, if to the Company, to the address set forth below,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon actual receipt:

To the Company:

Visteon Corporation

One Village Center Drive

Van Buren Township, MI 48111

Attention: General Counsel

11. Miscellaneous. Subject to Section 2 hereof, no provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
as may be specifically designated by the Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party; provided, however, that this Agreement shall supersede and control
over any agreement setting forth the terms and conditions of the Executive’s
employment with the Company (including the Employment Agreement) only in the
event that the Executive’s employment with the Company is terminated on or
following a Change in Control (or, before a Change in Control under the
circumstances described in clause (a) or (b) of the first paragraph of
Section 6.1), by the Company other than for Cause or by the Executive other than
for Good Reason; provided, for the avoidance of doubt, that Section 20
(Indemnification) and Section 21 (Liability Insurance) of the Employment
Agreement shall control in all events. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed. In addition, if prior to the date
of payment of the Severance Payments hereunder, the taxes imposed under Sections
3101, 3121(a) and 3121(v)(2), where applicable, become due, the Company may
provide for an immediate payment of the amount needed to pay the Executive’s
portion of such tax (plus an amount equal to the taxes that will be due on such
amount) and the Executive’s Severance Payments shall be reduced accordingly. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Section 6 hereof) shall
survive such expiration.

12. Section 409A.

12.1 The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively and for purposes under this Agreement,
“Code Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or for damages for failing to comply with Code
Section 409A.

12.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a Separation from Service and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean a Separation from Service. In the event
that any payment to the Executive is conditioned upon the Executive’s providing
a Release, which payment is considered “nonqualified deferred compensation”
under Code Section 409A, and which may be paid in either of two taxable years of
the Executive depending on the date such release of claims becomes irrevocable,
such payment shall be made on the later of January 8 of the later such taxable
year or ten days after the date such release of claims becomes irrevocable.
Notwithstanding any other payment schedule provided herein to the contrary
(including, without limitation, under Section 6.1), if the



--------------------------------------------------------------------------------

Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a Separation from Service, that would, but for this sentence, be paid or
provided before the expiration of the six-month period measured from the date of
the Executive’s Separation from Service, such payment or benefit shall be made
on the date which is the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s Separation from Service, and (B) the
date of the Executive’s death, to the extent required under Code Section 409A.
Upon the expiration of the foregoing delay period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and all remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

12.3 To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

12.4 For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

12.5 Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within 60 days after notification by
the Board that the Executive’s claim has been denied. The Executive acknowledges
that to avoid an additional tax on payments that may be payable or benefits that
may be provided under this Agreement and that constitute deferred compensation
that is not exempt from Section 409A of the Code, the Executive must make a
reasonable, good faith effort to collect any payment or benefit to which the
Executive believes the Executive is entitled hereunder no later than 90 days
after the latest date upon which the payment could have been made or benefit
provided under this Agreement, and if not paid or provided, must take further
enforcement measures within 180 days after such latest date. Following any
decision of the Board denying any claim of the Executive in whole or in part,
including any appeal by the Executive therefrom, the Executive (and the Company)
shall be entitled to pursue all legal and equitable remedies on a de novo basis
in any court of competent jurisdiction with respect to any remaining dispute
between the parties.

16. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.

(C) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the
Code.

(D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(E) “Board” shall mean the Board of Directors of the Company.

(F) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting



--------------------------------------------------------------------------------

from the Executive’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 7.1 hereof) after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or
(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company.

(G) “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (III)
below;

(II) within any twelve month period, the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, at the beginning of the twelve month period, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the twelve month period or whose appointment,
election or nomination for election was previously so approved or recommended
(for these purposes, (x) a threatened election contest will be deemed to have
occurred only if any person or entity publicly announces a bona fide intention
to engage in an election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, and (y) a
withhold vote campaign with respect to any director will not by itself
constitute an actual or threatened election contest);

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (a) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
40% or more of the combined voting power of the Company’s then outstanding
securities; or

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of more than 50% of the Company’s assets, other than
a sale or disposition by the Company of more than 50% of the Company’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(I) “Company” shall mean Visteon Corporation, a Delaware corporation, and,
except in determining under Section 16(G) hereof whether or not any Change in
Control of the Company has occurred, shall include any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

(J) “Competing Business” shall have the meaning set forth in Section 4.2 hereof.

(K) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.



--------------------------------------------------------------------------------

(L) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six consecutive months, the Company shall have given the Executive a Notice of
Termination for Disability, and, within 30 days after such Notice of Termination
is given, the Executive shall not have returned to the full-time performance of
the Executive’s duties.

(M) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(N) “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.

(O) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(P) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in either of clauses (i) or (ii) of the second sentence
of Section 6.1 hereof (treating all references in paragraphs (I) through (VI)
below to a “Change in Control” as references to a “Potential Change in
Control”), of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph (I), (IV), or (V) below, such act or failure to act is corrected prior
to the Date of Termination specified in the Notice of Termination given in
respect thereof:

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s position, authority, duties or responsibilities (in a materially
adverse respect) or a material adverse alteration in the nature of the
Executive’s responsibilities from those in effect immediately prior to the
Change in Control;

(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time,
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company;

(III) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date such compensation is due;

(V) a ten percent or greater reduction, on an aggregate basis, of Executive’s
annual and long term incentive opportunity as in effect at the time of the
Change in Control (except for across the board changes similarly affecting all
senior executives of the Company and all senior executives of any Person in
control of the Company), or a ten percent or greater reduction, on an aggregate
basis, of Executive’s pension, savings, life insurance, medical, health and
accident, or disability benefits as in effect at the time of the Change in
Control (except for across the board changes similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company), or the material reduction in the number of paid vacation days to
which the Executive was entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control; or

(VI) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.

Notwithstanding anything contained herein to the contrary, a termination of the
Executive’s employment by the Executive shall not be deemed to be for Good
Reason unless (x) the Executive gives notice to the Company of the existence of
the event or condition constituting Good Reason within 45 calendar days after
such event or condition initially occurs or exists, (y) the Company fails to
cure such event or condition within ten business days after receiving such
notice, and (z) the Executive terminates his employment within ten business days
after the Company’s cure period expires. The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness. The Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder.



--------------------------------------------------------------------------------

(Q) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

(R) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(S) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(T) “Release” shall have the meaning set forth in Section 6.1 hereof

(U) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

(V) “Separation from Service” means the date on which the Executive separates
from service (within the meaning of Code Section 409A) from the Company when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company after that date or that the level of
bona fide services the Executive will perform after such date as an employee of
the Company will permanently decrease to no more than 20% of the average level
of bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company over the immediately preceding 36-month
period (or such lesser period of services). For purposes of this definition, the
term Company includes each other corporation, trade or business that, with the
Company, constitutes a controlled group of corporations or group of trades or
businesses under common control within the meaning of Code Sections 414(b) or
(c), applied by substituting “at least 50 percent” for “at least 80 percent”
each place it appears, and the term “Company” shall be deemed to refer
collectively to the Company and each other controlled group member as so
defined. An Executive is not considered to have incurred a Separation from
Service if the Executive is absent from active employment due to military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed the greater of (i) six months, or (ii) the period during which the
Executive’s right to reemployment by the Company is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six months, where such
impairment causes the Executive to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
leave may be extended for up to 29 months without causing the Executive to have
incurred a Separation from Service.

(W) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.

(X) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.

(Y) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(Z) “Total Payments” shall mean those payments so described in Section 6.2
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the Effective Date.

 

VISTEON CORPORATION By:  

/s/ Michael Sharnas

  Michael Sharnas, Senior Vice President and General Counsel EXECUTIVE

/s/ Timothy D. Leuliette

TIMOTHY D. LEULIETTE